Fund: 20% Aetos Capital Opportunities Fund: 5% Aetos Capital Long/ Short Strategies Fund: 45% Number of Managers 39Median Position Size 2.6%Maximum Position Size 5.6% Number of Strategies 8Average Position Size 2.4%Top 20 Holdings 76.5% Aetos Capital Hedge Fund of Fund Allocation Strategy Allocation1 Equity Hedged: 43% Fixed Income Arbitrage: 7% Quantitative: 4% Distressed: 20% Short-biased Equity: 3% Convertible ProductDescription:The Aetos Capital Growth Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of April 1, 2010: Investment Returns: As of3/31/10: Aetos Capital GrowthPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 13.79% 0.12% 7.70% 49.76% 52.37% 3 Year Annualized Return 0.56% 1.54% 6.14% -4.16% -5.40% 5 Year Annualized Return 3.69% 2.61% 5.44% 1.93% 2.89% From Inception through 3/31/10: Average Annualized Return 4.95% 2.18% 5.06% 5.35% 6.98% Annualized Standard Deviation 4.49% 0.48% 3.90% 15.49% 16.56% Sharpe Ratio 0.62 - 0.74 0.20 0.29 Largest Calendar Qtr. Drawdown -8.08% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.11 - Beta:S&P ndex 0.17 - Beta: MSCI World Index 0.18 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
